Exhibit COMDISCO HOLDING COMPANY, INC. COMPUTATION OF EARNINGS/(LOSS)PER COMMON SHARE (in thousands except per share data) Average common shares used in computing earnings (loss) per common and common equivalent share were as follows: Three months ended March 31, Six months ended March 31, 2009 2008 2009 2008 Average common shares issued 4,200 4,200 4,200 4,200 Effect of dilutive options - Average common shares held in treasury (171 ) (171 ) (171 ) (171 ) Total 4,029 4,029 4,029 4,029 Net earnings (loss) to common stockholders $ 37 $ 1,187 $ (35 ) $ 3,035 Basic and diluted earnings (loss) per common share $ 0.01 $ 0.29 $ (0.01 ) $ 0.75
